235 P.3d 800 (2009)
168 Wash.2d 1035
In re the Personal Restraint Petition of Gregory J. SOAPES, Petitioner.
No. 81495-3.
Supreme Court of Washington.
September 10, 2009.

ORDER
¶ 1 This matter came before the Court on its September 10, 2009, En Banc Conference and the Court having determined, by majority, that the following order should be entered:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That Petitioner's Personal Restraint Petition, Motion to Transfer Report of Proceedings and Motion to Retain Personal Restraint Petition are denied.
For the Court,
/s/ Gerry L. Alexander
CHIEF JUSTICE